Marshall, Justice.
The parties to this action were married in 1975. In June of 1978, the appellee wife filed a complaint for divorce against the appellant husband. She requested temporary and permanent alimony. The husband answered, alleging, inter alia, that Georgia’s alimony statutes were unconstitutional. In August of 1978, the trial court awarded the appellee temporary alimony, and the appellant appealed to this court.
His appeal was still pending when, on March 5,1979, the Supreme Court of the United States decided in Orr v. Orr, — U. S. — (99 SC 1102, 59 LE2d 306) (1979), that gender-based alimony statutes are unconstitutional. On March 8, 1979, we decided the appellant’s prior appeal, holding that the Georgia statutes authorizing the award of temporary alimony, including attorney fees — Code Ann. §§ 30-201, 30-202, 30-202.1, and 30-203 — are unconstitutional under Orr v. Orr, supra. Stitt v. Stitt, 243 Ga. 301 (253 SE2d 764) (1979). However, we also held that, "[t]he superior courts have authority to award temporary alimony including attorney fees to either party as a derivative and incidental power to the power to grant divorces. McGee v. McGee, 10 Ga. 477 (1851).” Stitt v. Stitt, supra.
In November of 1978, the appellee was involved in an automobile accident, which partially disabled her. In December of 1978, she filed a motion before the trial court for a revision of the temporary alimony award. The appellant now appeals from the order revising the temporary alimony award. Again, he argues that Georgia’s temporary alimony statutes are unconstitutional under Orr v. Orr, supra. Again, we hold that the trial court was authorized to award the appellee temporary alimony as a derivative and incidental power to its power to grant divorces. Stitt v. Stitt, supra; McGee v. McGee, supra.

Judgment affirmed.


All the Justices concur.

Robert K. Stitt, III, pro se.
Jerrell P. Rosenbluth, for appellee.